DECISION OF DISMISSAL
Plaintiff appealed the real market value (RMV) of certain real property identified in the assessor's records as Account 10343 for the 2008-09 tax year. Plaintiff requested a reduction in RMV from $36,150 (the value set by the assessor and sustained by the county board of property tax appeals) to $28,125. The maximum assessed value (MAV) of the property is $9,610, and because that number is less than the RMV, Plaintiff's assessed value (AV) is $9,610. ORS 308.146(2)1 (providing that AV is the lesser of RMV or MAV).
The court held an initial hearing in the matter on August 13, 2009. Plaintiff appeared on his own behalf. Defendant was represented by Alan King, an appraiser with the assessor's office. During that hearing, there was considerable discussion about the RMV of the subject property, which increased from $26,800 in the prior tax year (2007-2008) to $36,150 for the tax year under appeal (2008-09). A portion of that value increase was attributable to the acquisition by Plaintiff of an adjoining strip of property formerly owned by the city.
ORS 305.275 requires a taxpayer to be aggrieved, which this court has interpreted to mean that the requested reduction in value, if granted, would reduce the property taxes. Paris v. Dept. of Rev., TC 4831, WL 4801342 (Order Nov. 5, 2008); Sherman v. Dept. of Rev., *Page 2 17 OTR 322 (2004); Kaady v. Dept. of Rev., 15 OTR 124, 125 (2000); ParksWestsac L.L.C. v. Dept. of Rev., 15 OTR 50, 52 (1999); Oden-Orr v.Multnomah County Assessor, TC-MD No 070295C, WL 1745220 *1 (2007); Frankv. Washington County Assessor, TC-MD No 050170E, WL 1432482 *1 (2005).
Plaintiff, in this case, has requested a reduction in RMV to $28,125. Plaintiff's MAV and AV are $9,610, a number considerably lower than the requested RMV. If the court were to grant Plaintiff's requested RMV of $28,125, there would be no reduction in his property taxes because MAV would remain unchanged at $9,610. Accordingly, Plaintiff is not aggrieved, as required by ORS 305.275, and dismissal is in order.
Now, therefore,
IT IS THE DECISION OF THIS COURT that Plaintiff's appeal is dismissed.
Dated this ___ day of August 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Dan Robinson on August 28,2009. The Court filed and entered this document on August 28, 2009.
1 All references to the Oregon Revised Statutes (ORS) are to 2007.